--------------------------------------------------------------------------------

Exhibit 10.1



NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.


10% CONVERTIBLE PROMISSORY NOTE


OF


BOOMER HOLDINGS, INC.


Issuance Date:  October 14, 2020
Principal Sum: $262,500


This Note is a duly authorized Convertible Promissory Note of Boomer Holdings,
Inc., a corporation duly organized and existing under the laws of the State of
Nevada (the “Company”), designated as the Company's 10% Convertible Promissory
Note due April 14, 2021 (“Maturity Date”) in the face amount of $262,500 (the
“Note”).
 
For Value Received, the Company hereby promises to pay to the order of or its
registered assigns or successors-in-interest (the “Holder”) the Principal Sum of
$262,500 (the “Principal Sum”) and to pay “guaranteed” interest on the principal
balance hereof at an amount equivalent to 10% of the Principal Sum, to the
extent such Principal Sum and “guaranteed” interest and any other interest,
fees, liquidated damages and/or items due to Holder herein have not been repaid
or converted into the Company’s Common Stock (the “Common Stock”), in accordance
with the terms hereof.  The sum of $250,000 shall be remitted and delivered to
the Company, and $12,500 shall be retained by the Holder through an original
issue discount (the “OID”) for due diligence and legal bills related to this
transaction.  The OID is set at 5% of any consideration paid.  The Company
covenants that within six (6) months of the Effective Date of the Note, it shall
utilize approximately $250,000 of the proceeds in the manner set forth on
Schedule 1, attached hereto (the “Use of Proceeds”), and shall promptly provide
evidence thereof to Holder, in sufficient detail as reasonably requested by
Holder.
 

--------------------------------------------------------------------------------

In addition to the “guaranteed” interest referenced above, and upon the
occurrence of an Event of Default (as defined in Section 3.00(a)), additional
interest will accrue from the date of the Event of Default at the rate equal to
the lower of 20% per annum or the highest rate permitted by law (the “Default
Rate”).
 
This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C, D, E, Schedule 1 (collectively, the
“Exhibits”), and the Irrevocable Transfer Agent Instructions (the “Date of
Execution”) and delivery of the payment of consideration by the Holder (the
“Effective Date”).  The Company acknowledges and agrees the Exhibits are
material provisions of this Note.
 
As an investment incentive, the Company shall issue to the Holder 37,500 shares
of its Common Stock (the “Origination Shares”), which shall be issued within 5
Trading Days of the Effective Date.
 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Conversion Price” shall be equal to 70% of the lowest volume weighted average
price of the Company’s Common Stock during the 15 consecutive Trading Days prior
to the date on which Holder elects to convert all or part of the Note.  For the
purpose of calculating the Conversion Price only, any time after 4:00 pm Eastern
Time (the closing time of the Principal Market) shall be considered to be the
beginning of the next Business Day.  If the Company is placed on “chilled”
status with the DTC, the discount shall be increased by 10%, i.e., from 30% to
40%, until such chill is remedied.  If the Company is not DWAC eligible through
their transfer agent and DTC’s FAST system, the discount will be increased by
5%, i.e., from 30% to 35%.  In the case of both, the discount shall be a
cumulative increase of 15%, i.e., from 30% to 45%.  Any default of this Note not
remedied within the applicable cure period will result in a permanent additional
10% increase, i.e., from 30% to 40%, in addition to any other discount, as
provided above, to the Conversion Price discount..
 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.
 
“Principal Market” shall refer to the primary exchange or trading platform on
which the Company’s common stock is traded or quoted.
 
“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.
 

--------------------------------------------------------------------------------

“Underlying Shares” means the shares of Common Stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.
 
The following terms and conditions shall apply to this Note:
 
Section 1.00         Repayment.
 
(a)          The Company may pay this Note, in whole or in part, in cash or in
other good funds, according to the following schedule:
 
Days Since Effective Date
Payment Amount
Under 30
110% of Principal Amount so paid
31-60
115% of Principal Amount so paid
61-90
120% of Principal Amount so paid
91-180
125% of Principal Amount so paid



(b)          After 180 days from the Effective Date, the Company may not pay
this Note, in whole or in part, in cash or in other good funds, without prior
written consent from Holder, which consent may be withheld, delayed, denied, or
conditioned in Holder’s sole and absolute discretion.  Whenever any amount
expressed to be due by the terms of this Note is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.  Upon the occurrence of an Event of Default, the Company may not
pay the Note, in whole or in part, in cash or in other good funds without
written consent of the Holder, which consent may be withheld, delayed, denied,
or conditioned in Holder’s sole and absolute discretion.  Further, the Company
shall provide the Holder with  three days’ prior written notice of the Company’s
determination to pay any or all of its obligations hereunder.  During such
three-day period, the Holder may not exercise any of its conversion rights
hereunder.  From and after the conclusion of such three-day period, all of the
Holder’s conversion rights revert in respect of any and all of the
then-remaining obligations of the Company hereunder.  Any such payment by the
Company in connection with this provision shall be deemed to have been made on
the date that the Holder first receives the above-referenced notice.
 
Section 2.00         Conversion.
 
(a)          Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
sole option, at any time and from time to time to convert in whole or in part
the outstanding and unpaid Principal Amount under this Note into shares of
Common Stock at the Conversion Price (defined above), but not to exceed the
Restricted Ownership Percentage, as defined in Section 2.00(f).  The date of any
conversion notice (“Conversion Notice”) hereunder shall be referred to herein as
the “Conversion Date”.
 

--------------------------------------------------------------------------------

(b)          Stock Certificates or DWAC.  The Company will deliver to the
Holder, or Holder’s authorized designee, no later than 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions if the shares of Common
Stock underlying the portion of the Note being converted are eligible under a
resale exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note.  In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the Company's transfer agent is participating
in Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer
(“FAST”) program, the Company shall instead use commercially reasonable efforts
to cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) broker with DTC through its Deposits and
Withdrawal at Custodian (“DWAC”) program (provided that the same time periods
herein as for stock certificates shall apply).
 
(c)          Charges and Expenses.  The Issuance of Common Stock to Holder, or
any of its assignees, upon the conversion of this Note shall be made without
charge to the Holder for any issuance fee, transfer tax, legal opinion and
related charges, postage/mailing charge or any other expense with respect to the
issuance of such Common Stock.  Company shall pay all transfer agent fees
incurred from the issuance of the Common Stock to Holder, as well as any and all
other fees and charges required by the transfer agent as a condition to
effectuate such issuance.  Any such fees or charges, as noted in this Section
that are paid by the Holder (whether from the Company’s delays, outright refusal
to pay, or otherwise), will be automatically added to the Principal Sum of the
Note and tack back to the Effective Date for purposes of Rule 144.   
 
(d)          Delivery Timeline.  If the Company fails to deliver to the Holder
such certificate or certificates (or shares through the DWAC program) pursuant
to this Section (free of any restrictions on transfer or legends, if eligible)
prior to 3 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $1,000 per day, until such
certificate or certificates are delivered.  The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs.  Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.
 
(e)          Reservation of Underlying Securities.  The Company covenants that
it will at all times reserve and keep available for Holder, out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Holder, three times the
number of shares of Common Stock as shall be issuable (taking into account the
adjustments under this Section 2.00, but without regard to any ownership
limitations contained herein) upon the conversion of this Note (consisting of
the Principal Amount), to Common Stock (the “Required Reserve”).  The Company
covenants that all shares of Common Stock that shall be issuable will, upon
issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable (if eligible).  If the amount of shares on reserve in Holder’s
name at the Company’s transfer agent for this Note shall drop below the Required
Reserve, the Company will, within 2 Trading Days of notification from Holder,
instruct the transfer agent to increase the number of shares so that the
Required Reserve is met. In the event that the Company does not instruct the
transfer agent to increase the number of shares so that the Required Reserve is
met, the Holder will be allowed, if applicable, to provide this instruction as
per the terms of the Irrevocable Transfer Agent Instructions attached to this
Note. The Company agrees that the maintenance of the Required Reserve is a
material term of this Note and any breach of this Section 2.00(e) will result in
a default of the Note.
 

--------------------------------------------------------------------------------

(f)           Conversion Limitation.  The Holder will not submit a conversion to
the Company that would result in the Holder beneficially owning more than 9.99%
of the then total outstanding shares of the Company (“Restricted Ownership
Percentage”).
 
(g)          Conversion Delays.  If the Company fails to deliver shares in
accordance with the timeframe stated in Section 2.00(c), the Holder, at any time
prior to selling all of those shares, may rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares.  The
rescinded conversion amount will be returned to the Principal Sum with the
rescinded conversion shares returned to the Company, under the expectation that
any returned conversion amounts will tack back to the Effective Date.
 
(h)          Shorting and Hedging.  Holder may not engage in any “shorting” or
“hedging” transaction(s) in the Common Stock of the Company prior to conversion.
 
(i)           Conversion Right Unconditional.  If the Holder shall provide a
Conversion Notice as provided herein, the Company's obligations to deliver
Common Stock shall be absolute and unconditional, irrespective of any claim of
setoff, counterclaim, recoupment, or alleged breach by the Holder of any
obligation to the Company.
 
Section 3.00         Defaults and Remedies.
 
(a)          Events of Default.  An “Event of Default” is:  (i) a default in
payment of any amount due hereunder; (ii) a default in the timely issuance of
underlying shares upon and in accordance with terms of Section 2.00, which
default continues for 2 Trading Days after the Company has failed to issue
shares or deliver stock certificates within the 3rd Trading Day following the
Conversion Date; (iii) if the Company does not issue the press release or file
the Current Report on Form 8-K, in each case in accordance with the provisions
and the deadlines referenced Section 5.00(j); (iv) failure by the Company for 3
days after notice has been received by the Company to comply with any material
provision of this Note; (iv) any representation or warranty of the Company in
this Note that is found to have been incorrect in any material respect when
made, including, without limitation, the Exhibits; (vi) failure of the Company
to remain compliant with DTC, thus incurring a “chilled” status with DTC; (vii)
any default of any mortgage, indenture or instrument which may be issued, or by
which there may be secured or evidenced any indebtedness, for money borrowed by
the Company or for money borrowed the repayment of which is guaranteed by the
Company in an amount in excess of $50,000, whether such indebtedness or
guarantee now exists or shall be created hereafter; (viii) if the Company is
subject to any Bankruptcy Event; (ix) any failure of the Company to satisfy its
“filing” obligations under Securities Exchange Act of 1934, as amended (the
“1934 Act”) and the rules and guidelines issued by OTC Markets News Service,
OTCMarkets.com and their affiliates; (x) failure of the Company to remain in
good standing under the laws of its state of domicile for a period of more than
10 Trading Days or such status prohibits the Company from issuing any Common
Stock to the Holder; (xi) any failure of the Company to provide the Holder with
information related to its corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within 1
Trading Day of request by Holder; (xii) the Company’s filing with the United
States Securities and Exchange Commission (the “SEC”) a Certification and Notice
of Termination of Registration Under Section 12(g) of The Securities Exchange
Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of
The Securities Exchange Act of 1934 on Form 15; (xiii) failure by the Company to
maintain the Required Reserve in accordance with the terms of Section 2.00(f);
(xiv) failure of Company’s Common Stock to maintain a closing bid price in its
Principal Market for more than 3 consecutive Trading Days; (xv) any delisting
from a Principal Market for any reason; (xvi) failure by the Company to pay any
of its transfer agent fees in excess of $2,000 to cause the Company not to be in
good standing with such transfer agent or to maintain a transfer agent of
record; (xvii) failure by Company to notify Holder of a change in transfer agent
within 24 hours of such change; (xviii) any trading suspension or revocation of
the registration of Company’s class of Common Stock imposed by the SEC under
Sections 12(j) or 12(k) of the 1934 Act; (xix) failure by the Company to meet
all requirements necessary to satisfy the availability of Rule 144 to the Holder
or its assigns, including but not limited to the timely fulfillment of its
filing obligations under Section 13 or 15(d) of the 1934 Act, requirements for
XBRL filings, and requirements for disclosure of financial statements on its
website; (xx) failure of the Company to abide by the Use of Proceeds or failure
of the Company to inform the Holder of a change in the Use of Proceeds; or (xxi)
failure of the Company to abide by the terms of the right of first refusal
contained in Section 5.00(l).
 

--------------------------------------------------------------------------------

(b)          Remedies.  If an Event of Default occurs, the outstanding Principal
Amount of this Note owing in respect thereof through the date of acceleration,
shall become, at the Holder's election, immediately due and payable in cash at
the “Mandatory Default Amount”.  The Mandatory Default Amount means 25% of the
outstanding Principal Amount of this Note will be automatically added to the
Principal Sum of the Note and tack back to the Effective Date for purposes of
Rule 144.  Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Note, this Note shall accrue
additional interest, in addition to the Note’s “guaranteed” interest, at a rate
equal to the lesser of 20% per annum or the maximum rate permitted under
applicable law. Finally, after the occurrence of an Event of Default that
results in the eventual acceleration of this Note, an additional 10% increase to
the Conversion Price discount will go into effect.  In connection with such
acceleration described herein, the Holder need not provide, and the Issuer
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such acceleration may be rescinded and
annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a holder of the note until such time, if any, as the
Holder receives full payment pursuant to this Section 3.00(b).  No such
rescission or annulment shall affect any subsequent event of default or impair
any right consequent thereon.  Nothing herein shall limit the Holder's right to
pursue any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.
 

--------------------------------------------------------------------------------

Section 4.00         Representations and Warranties of Holder.


Holder hereby represents and warrants to the Company that:


(a)           Holder is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act of 1933, as amended (the “1933 Act”), and
will acquire this Note and the Underlying Shares (collectively, the
“Securities”) for its own account and not with a view to a sale or distribution
thereof as that term is used in Section 2(a)(11) of the 1933 Act, in a manner
which would require registration under the 1933 Act or any state securities
laws. Holder has such knowledge and experience in financial and business matters
that such Holder is capable of evaluating the merits and risks of the
Securities. Holder can bear the economic risk of the Securities, has knowledge
and experience in financial business matters and is capable of bearing and
managing the risk of investment in the Securities. Holder recognizes that the
Securities have not been registered under the 1933 Act, nor under the securities
laws of any state and, therefore, cannot be resold unless the resale of the
Securities is registered under the 1933 Act or unless an exemption from
registration is available. Holder has carefully considered and has, to the
extent Holder believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for its particular tax and financial situation and
its advisers, if such advisors were deemed necessary, and has determined that
the Securities are a suitable investment for it. Holder has not been offered the
Securities by any form of general solicitation or advertising, including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or other similar media or television or
radio broadcast or any seminar or meeting where, to Holders’ knowledge, those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising. Holder has had an opportunity to ask
questions of and receive satisfactory answers from the Company, or any person or
persons acting on behalf of the Company, concerning the terms and conditions of
the Securities and the Company, and all such questions have been answered to the
full satisfaction of Holder. The Company has not supplied Holder any information
regarding the Securities or an investment in the Securities other than as
contained in this Agreement, and Holder is relying on its own investigation and
evaluation of the Company and the Securities and not on any other information.


(b)          The Holder is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of its incorporation
and has all requisite corporate power and authority to carry on its business as
now conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.


(c)          All limited liability company action has been taken on the part of
the Holder, its officers, directors, managers and members necessary for the
authorization, execution and delivery of this Note. The Holder has taken all
limited liability company action required to make all of the obligations of the
Holder reflected in the provisions of this Note, valid and enforceable
obligations.


(d)          Each certificate or instrument representing Securities will be
endorsed with the following legend (or a substantially similar legend), unless
or until registered under the 1933 Act or exempt from registration:



--------------------------------------------------------------------------------

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.


Section 5.00         General.
 
(a)          Payment of Expenses.  The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
 
(b)          Assignment, Etc.  The Holder may assign or transfer this Note to
any transferee at its sole discretion.  This Note shall be binding upon the
Company and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.
 
(c)          Amendments.  This Note may not be modified or amended, or any of
the provisions of this Note waived, except by written agreement of the Company
and the Holder.
 
(d)          Funding Window.  The Company agrees that it will not enter into a
convertible debt financing transaction, including 3(a)(9) and 3(a)(10)
transactions, with any party other than the Holder for a period of 30 Trading
Days following the Effective Date.  The Company agrees that this is a material
term of this Note and any breach of this will result in a default of the Note.
 
(e)          Terms of Future Financings.  So long as this Note is outstanding,
upon any issuance by the Company or any of its subsidiaries of any convertible
debt security (whether such debt begins with a convertible feature or such
feature is added at a later date) with any term more favorable to the holder of
such security or with a term in favor of the holder of such security that was
not similarly provided to the Holder in this Note, then the Company shall notify
the Holder of such additional or more favorable term and such term, at the
Holder's option, shall become a part of this Note and its supporting
documentation.. The types of terms contained in the other security that may be
more favorable to the holder of such security include, but are not limited to,
terms addressing conversion discounts, terms addressing maturity, conversion
look back periods, interest rates, original issue discount percentages and
warrant coverage.
 

--------------------------------------------------------------------------------

(f)          Governing Law; Jurisdiction.
 
(i)          Governing Law.  This Note will be governed by, and construed and
interpreted in accordance with, the laws of the state of California without
regard to any conflicts of laws or provisions thereof that would otherwise
require the application of the law of any other jurisdiction.
 
(ii)          Jurisdiction and Venue.  Any dispute, claim, suit, action or other
legal proceeding arising out of or relating to this Note or the rights and
obligations of each of the parties shall be brought only in the state courts of
California or in the federal courts of the United States of America located in
San Diego County, California.
 
(iii)        No Jury Trial.  The Company hereto knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Note.
 
(iv)        Delivery of Process by the Holder to the Company.  In the event of
an action or proceeding by the Holder against the Company, and only by the
Holder against the Company, service of copies of summons and/or complaint and/or
any other process that may be served in any such action or proceeding may be
made by the Holder via U.S. Mail, overnight delivery service such as FedEx or
UPS, email, fax, or process server, or by mailing or otherwise delivering a copy
of such process to the Company at its last known attorney as set forth in its
most recent SEC filing.
 
(v)          Notices.  Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier.  Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.
 
(h)          No Bad Actor.  No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act of 1933, as amended, on the
basis of being a “bad actor” as that term is established in the September 13,
2013 Small Entity Compliance Guide published by the SEC.
 
(i)           Usury.  If it shall be found that any interest or other amount
deemed interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.  The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.
 
(j)           Securities Laws Disclosure; Publicity.  The Company shall (a) by
9:30 a.m. Eastern Time on the Trading Day immediately following the Date of
Execution, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (b) file a Current Report on Form 8-K,
including a copy of this Note as an exhibit thereto, with the SEC within the
time required by the 1934 Act.  From and after the filing of such press release,
the Company represents to the Holder that it shall have publicly disclosed all
material, non-public information delivered to the Holder by the Company, or any
of its officers, directors, employees, or agents in connection with the
transactions contemplated by this Note.  The Company and the Holder shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor the Holder shall
issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Holder, or without the prior consent of the Holder, with respect to any
press release of the Company, none of which consents shall be unreasonably
withheld, delayed, denied, or conditioned except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication. 
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Holder, or include the name of the Holder in any filing with the SEC or
any regulatory agency or Principal Market, without the prior written consent of
the Holder, except to the extent such disclosure is required by law or Principal
Market regulations, in which case the Company shall provide the Holder with
prior notice of such disclosure permitted hereunder.
 

--------------------------------------------------------------------------------

The Company agrees that this is a material term of this Note and any breach of
this Section 5.00(j) will result in a default of the Note.
 
(k)          Attempted Below-par Issuance.  In the event that the Holder
delivers a Conversion Notice to the Company and, if as of such date, (i) the
Conversion Price would be less than par value of the Company’s Common Stock and
(ii) within three business days of the delivery of the Conversion Notice, the
Company shall not have reduced its par value such that all of the requested
conversion transaction may then be accomplished, then the Company and the Holder
shall utilize the following conversion protocol for Par Value Adjustment.  The
Holder shall transmit to the Company:  (X) a “preliminary” Conversion Notice for
the full number of shares of Common Stock that would be issued at the Conversion
Price without regard to any below-par value conversion issues; followed by (Y) a
“par value” Conversion Notice for the number of shares of Common Stock with the
Conversion Price increased from the “preliminary” Conversion Price to a
Conversion Price at par value; and, finally, (Z) a “liquidated damages”
Conversion Notice for that number of shares of Common Stock that represents the
difference between the “preliminary” Conversion Notice full number of shares and
the “par value” Conversion Notice limited number of shares.  The Conversion
Price of such “liquidated damages Common Shares” would be the par value of the
Common Stock.  Accordingly, through this protocol, the Company would issue, in
two transactions, an amount of shares of its Common Stock equivalent to the full
number of shares of Common Stock that would have been issued in accordance with
the “preliminary” Conversion Notice without regard to any below-par value
conversion issues.  In the event that the Holder is precluded from exercising
any or all of its conversion rights hereunder as a result of a proposed “below
par” conversion, the Company agrees that, in lieu of actual damages for such
failure, liquidated damages may be assessed and recovered by the Holder without
being required to present any evidence of the amount or character of actual
damages sustained by reason thereof.  The amount of such liquidated damages
shall be an amount equivalent to the trading price utilized in the “preliminary”
Conversion Notice multiplied by the number of shares calculated on the
“liquidated damages” Conversion Notice.  Such amount shall be assessed and
become immediately due and payable to the Holder (at its election) in the form
of a (i) cash payment, (ii) an addition to the Principal Sum of this Note, or
(iii) the immediate issuance of that number of shares of Common Stock as
calculated on the “liquidated damages” Conversion Notice.  Such liquidated
damages are intended to represent estimated actual damages and are not intended
to be a penalty, but, by virtue of their genesis and subject to the election of
the Holder (as set forth in the immediately preceding sentence), will be
automatically added to the Principal Sum of the Note and tack back to the
Effective Date for purposes of Rule 144, as the Company’s failure to maintain
the par value of its Common Stock at an amount that would not result in a “below
par” conversion failure is equivalent to a default as of the Issuance Date of
the Note.
 

--------------------------------------------------------------------------------

(l)          Right of First Refusal.  From and after the date of this Note and
at all times hereafter while the Note is outstanding, the Parties agree that, in
the event that the Company receives any written or oral proposal (the
“Proposal”) containing one or more offers to provide an additional convertible
promissory note (the “Financing Amount”), the Company agrees that it shall
provide a copy of all documents received relating to the Proposal together with
a complete and accurate description of the Proposal to the Holder and all
amendments, revisions, and supplements thereto (the “Proposal Documents”) no
later than 3 business days from the receipt of the Proposal Documents. Following
receipt of the Proposal Documents from the Company, the Holder shall have the
right (the “Right of First Refusal”), but not the obligation, for a period of 5
business days thereafter (the “Exercise Period”), to invest, at similar or
better terms to the Company, an amount equal to or greater than the Financing
Amount, upon written notice to the Company that the Holder is exercising the
Right of First Refusal provided hereby.  In furtherance of the Right of First
Refusal, the Company agrees that it will cooperate and assist the Holder in
conducting a due diligence investigation of the Company and its corporate and
financial affairs and promptly provide the Holder with information and documents
that the Holder may reasonably request so as to allow the Holder to make an
informed investment decision.  However, the Company and the Holder agree that
the Holder shall have no more than 5 business days from and after the expiration
of the Exercise Period to exercise its Right of First Refusal hereunder.  This
Right of First Refusal shall extend to all purchases of debt held by, or
assigned to or from, current stockholders, vendors, or creditors, all
transactions under Sections 3(a)(9) and/or 3(a)(10) or the Securities Act of
1933, as amended, and all equity line-of-credit transactions.  In the event that
the Company does enter into, or makes any issuance of Common Stock related to a
3(a)(9) Transaction or a 3(a)(10) Transaction while this note is outstanding,
without giving Right of First Refusal to the Holder, a liquidated damages charge
of 25% of the outstanding principal balance of this Note, but not less than
$25,000, will be assessed and will become immediately due and payable to the
Holder at its election in the form of cash payment or addition to the balance of
this Note. Such liquidated damages will be automatically added to the Principal
Sum of the Note and tack back to the Effective Date for purposes of Rule 144.
 
[Signature Page to Follow.]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.



 
BOOMER HOLDINGS, INC.
     
By:
       
Name:
     
Title:
     
Email:
     
Address:






--------------------------------------------------------------------------------